Title: 5th.
From: Adams, John Quincy
To: 


       Eliza Spent the day with us. I accompanied her home, in the Evening, and spent half an hour at Mr. White’s. Miss Betsey Duncan, return’d this Evening from Boston, and brought me a Letter from my Cousin Cranch. He attended Mrs. Tufts’s funeral last Tuesday, and very justly admires the Doctor’s Behav­iour upon the occasion: it was that of a Christian, and of a Philosopher. He had always lived in an uninterrupted union with his Lady; and though fully Sensible of his loss, he did not show it, by tears, or by any outward manifestation. He was not dressed in black, considering a mourning suit but as the trappings and the suits of woe.
      